Title: From James Madison to James Maury, [ca. July 1820]
From: Madison, James
To: Maury, James


                
                    Dr. Sir
                    [ca. July 1820]
                
                I send you by the present Conveyance 8 Hhds of Tobo. as noted in the Margin. The greater part is I believe of prime quality notwithstanding the season which was remarkably unfavorable. The rest, tho’ inferior is better probably than the generality of the shipments this year. The whole is reported by the Inspectors, as put up in the best order & neatest manner. Out of the proceeds Be pleased to send the following articles. Fredericksburg

you know is the port nearest to me. Mr. Mackey has promised to take the proper steps for having the Tobo. ensured.
                Two pieces of fine Irish Linin—Two ditto of fine Sheeting—Twelve pair mens silk stockings Six pair of them white & six black. Four pieces of furniture Chintz, of lively colours—with fringe to suit it, all, for bed & windows of the same room. One ps. fine Cambrick Muslin for dresses one ps. fine linen Cambrick for shirt ruffles—one Sett Ivory handle Knives & forks—say four dozn. 2 dozn. large & 2 ditto small—2 Carving ditto.
            